DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US Patent Pub. No.: 2014/0098761 A1, hereinafter, ‘Lee’ in view of  Kim et al. US Patent Pub. No.: 2016/0269885 A1, hereinafter, ‘Kim’ and further in view of Tenny et al. US Patent Pub. No.: 2009/0310503, hereinafter, ‘Tenny’.
 Consider Claims 1,2 Generic Apparatus corresponding to the UE of Claim 1, 3  and 4, methods of corresponding UE of Claim 1, Lee teaches  a user equipment (UE), UE comprising: a  memory storing instructions(e.g., see memory 130 and 132 of figure 1); at least one or more processors (e.g., see at least processor 118 in at least figure 1)configured to execute the instructions to: receive, using dedicated signaling, when the bandwidth reduced low complexity UE) (e.g., see at least the LC-MTC device described with respect to at least 0067, 0071, 0077, 0081, 0194-0196, 0267-0268, and 0277-0284) is in a Radio Resource Control (RRC) connected mode and when a change in at least a part of system information is required for the bandwidth reduced low complexity UE(e.g., see at least 0199 - In another example embodiment, the information contained in LC-SIB may include random access channel (RACH) configuration information. Both RACH and physical RACH (PRACH) common configuration may be needed for an LC-MTC device to initiate connection establishment with the network- and 0267 - The WTRU may consider the C-RNTI valid between long DRX and sleep cycles and between transitions from RRC_IDLE to RRC_CONNECTED mode for data transfer. In an embodiment, the WTRU may consider the C-RNTI valid between cell re-selection or cell re-establishment in RRC_IDLE mode and handover in RRC_CONNECTED mode), as part of an E-UTRAN initiated procedure, at least one system information block (SIB) which contains information related to accessing a cell of the E-UTRAN(e.g., see at least 0195 - In an example, an LC-SIB may be a signaling message, (for example, radio resource control (RRC) message), transmitted in a predefined frequency and time location.- 0067 - The RRC paging message may include individual WTRU indications or identities for specific WTRUs being paged for connection initiation, and/or may include common indications for changes to certain system information, including changes to system information blocks (SIB) and information related to earthquake and tsunami warning systems (ETWS), commercial mobile alert systems (CMASs) and extended access barring (EAB). ).
  	However, assuming arguendo that Lee does not specifically teach establish a Radio Resource Control (RRC) connection with the E-UTRAN to enter an RRC connected mode; and receive from the E-UTRAN; when the UE is in the RRC connected mode and when a change in at least a part of system information is required for the UE, a message comprising configuration information of paging occasion for the UE, using dedicated signaling
 	In analogous art, The E-UTRAN may provide all system information associated with a related cell which is in an RRC_CONNECTED state through a dedicated signal at the time of adding the S cells to the terminal that supports the carrier aggregation environment. A change of the system information may be controlled by releasing and adding the related S cell and in this case, the RRC connection reconfiguration (RRCConnectionReconfigutaion) message of the upper layer may be used. The E-UTRAN may perform having different parameters for each terminal rather than broadcasting in the related S cell.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the teachings of Kim noted above to arrive at the proposed establishing a Radio Resource Control (RRC) connection with the E-UTRAN to enter an RRC connected mode; and Receive from the E-UTRAN, when the b UE is in the RRC connected mode and when a change in at least a part of system information is required for the UE, a message comprising configuration information of paging occasion for the UE, using dedicated signaling for the purpose of improving message exchange.
 	However, Lee and Kim does not explicitly teach wherein the configuration information of paging occasion indicates: 
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
 	In analogous art, Tenny teaches wherein the configuration information of paging occasion indicates: 
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
(this limitation is met by at least figures 2-7, 9- 14 – see identifying the number of paging occasions, frames and the frame/ subframe offset as outlined accordingly and the ability for modification – see more specifically where the system information includes the value ‘k’ and ‘m’. )
 	Therefore, it would have been obvious to person of ordinary skill in the art before the effective filing date for the purpose of managing paging cycles to include wherein the configuration information of paging occasion indicates: 
i) a number of frames for each paging occasion in a cycle,
ii) a number of paging occasions per a frame, and
iii) an offset indicating a start point of frames.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646